Perkins, J.
The appellant was convicted, upon a trial by the court, without a jury, upon the following indictment:
"State of Indiana, Madison County. ss.
Indictment for Burglary.
“ The grand jury within and for the county of Madison and State of Indiana, duly and legally empanelled, charged and sworn to enquire into all felonies and certain misdemeanors in and for the body of said county of Madison, in the name and by the authority of the State of Indiana, on their oath do present and charge that Hiram T. Edwards, late of said county, on the 24th day of August, A. D. 1877, at said county and State as aforesaid, did then and there unlawfully and feloniously, in the night-time, burglariously break and enter into the storehouse of Hosea Funk, there situate, with intent then and there one thousand cigars, of the value of twenty-five dollars, the personal property, goods and chattels of Hosea Funk, then and there being, then and there feloniously and burglariously to steal, take and carry away, contrary to the statute in such cases made and provided, and against the peace and dignity of the State of Indiana.
“ F. M. Householder,
“ Prosecuting Attorney.”
*35The defendant pleaded not guilty. By agreement the issue in the cause was tried by the court, the defendant was found guilty, motion for a new trial was overruled, and for punishment the defendant was fined and sentenced to imprisonment in the state-prison. He appealed to this -court, and he here insists that the indictment against him is invalid on account of indefiniteness, and that the evidence did not establish his guilt.
The indictment is sufficient.
We have carefully read the evidence given on the trial •of the cause. We think it established the guilt of the defendant beyond a reasonable doubt.
The judgment is affirmed, with costs.